 


109 HR 3815 IH: American Evacuation Planning Act
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3815 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Thompson of Mississippi (for himself, Mr. Pascrell, and Mr. Meek of Florida) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To ensure that communities are prepared for evacuation in case of a major disaster. 
 
 
1.Short titleThis Act may be cited as the American Evacuation Planning Act. 
2.Evacuation PreparationSection 507(a)(2) of the Homeland Security Act (6 U.S.C. 317) is amended— 
(1)by redesignating subparagraphs (C), (D), and (E) as (D), (E), and (F), respectively; and 
(2)by inserting after subparagraph (B) the following: 
 
(C)of preparing communities and individuals, particularly individuals with special needs (including low-income individuals and families, the homeless, the elderly, and individuals who do not understand English), for evacuation from a major disaster by coordinating with State and local governments in preparing or improving community evacuation plans and encouraging individuals to establish a personal plan to reduce the harm to individuals, businesses, and governments from such disaster; .  
 
